Title: To Benjamin Franklin from ——— Viau and ——— Vineau, 8 March 1783
From: Viau, Madame ——,Vineau, Madame ——
To: Franklin, Benjamin


MonsieurA Nantes le 8 Mars 1783.
Nous eumes L’honneur D’écrire, à Mr le Commissaire de L’Orient, le mois dernier au Sujet de nos Intérêts dans la frégatte la pallas, et voici sa réponse Môt pour Môt;
La frégatte la pallas a été armé pour compte Des Américains, et la répartition des prises faitte par cette frégatte, n’a point eû Lieu Jusqu’à présent. C’est à leur Agent à paris, qu’il faut S’adresser pour en obténir le paÿment, parce quil est à présumer, qu’ils n’en Séront point remise à L’Orient.
Il nous renvoÿ, comme vous voyez à vous Monsieur, nous espérons que vous aurez pitié, De deux pauvres Malheureuses femmes, qui Languissent Depuis un Si long tems après leur dûe, et que vous aurez la bonté de nous donner une réponce Satisfaisante, en nous faisant faire Remise de nos fonds sans plus Tarder. Et nous Sommes Monsieur avec le plus Soumis respect Vos tres humbles Servantes
FEMMES VIAU ET VINEAU
Demeurant a La Saulzain Proche L’isle feydeau a Nantes./.Monsieur A Paris
 
Addressed: A Monseigneur / Monseigneur Franselin en Son / hôtel à passi / près paris
Notation: Viau & Vinau les Femmes—Nantes le 8 Mars 1783.
